DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 8-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without the L-shaped 70-80 shown in FIG. 2, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the instant case, the L-shaped region 80/70 is a must, in order for the functional layer, i.e. the micromechanical part of the device to be below the bonding frame, hence decoupling the micromechanical part form the bond frame, limiting the micromechanical functional layer deflection [see page 3, lines 11-23]. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, the extension of “the main plane of extension” is not defined in by the Claim, as to define the mete and bound of the claimed invention. Although the claimed is interpreted in light of the disclosure, however, the claim must stand on its own.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth (US 2015/0158718), (hereinafter, Reinmuth).

    PNG
    media_image1.png
    410
    685
    media_image1.png
    Greyscale

RE Claim 8, Reinmuth discloses in FIG. 2 a micromechanical device, comprising:
a substrate 11, a functional layer 20, and a cap 30, that are situated one above the other in parallel to a main plane of extension, refer to marking above, referring to FIG. 2;
a bond frame 33, a cavity that is surrounded by the bond frame 33 extends in parallel to the main plane of extension, referring to  the cavity being formed in the functional layer 20;
wherein the cap 30 is connected to the bond frame 33, and wherein the cavity is situated partially between the bond frame 33 and the substrate 10 in a direction perpendicular to the main plane of extension, referring to FIG. 2 above.
RE Claim 9, Reinmuth discloses a micromechanical device, wherein a micromechanical structure 21 is situated in the cavity and is formed in the functional layer, and the micromechanical structure 21 is situated partially between the bond frame 33 and the substrate 10 in the direction perpendicular to the main plane of extension.
RE Claim 10, Reinmuth discloses a micromechanical device, wherein an intermediate layer 22 is situated above the functional layer 20 and below the bond frame 33.

Allowable Subject Matter
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including (E) removing portions of the intermediate layer, the intermediate layer remaining at least in an area of a bond frame; (F) removing the oxide layer, a cavity being created that partially extends between the intermediate layer in the area of the bond frame and the functional layer, as disclosed in Claim 12.
 	In the instant case, Fain et al. (US 2018/0202982) disclose a method for making a MEMS device, wherein a micromechanical structure comprising two elements suspended from a support, a cavity made in the support, said cavity having two different depths, including: fabrication of a mask on an element comprising a substrate and a structured layer formed on the substrate, said structured layer comprising the two elements that will be suspended above the cavity, the mask being formed above the structured layer, said mask comprising openings with different sections, the openings being distributed in two zones, each zone comprising openings with the same section, anisotropic etching of the element so as to define the two depths under the two suspended elements in the substrate through the structured layer, isotropic etching of the element so as to make the cavity under the suspended elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898